Citation Nr: 0724614	
Decision Date: 08/09/07    Archive Date: 08/20/07	

DOCKET NO.  04-37 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 
30, 2002 for an award of service connection for the 
postoperative residuals of fracture of the left ankle with 
residuals. 

2.  Entitlement to an effective date earlier than September 
30, 2002 for an award of service connection for right ankle 
strain, status post multiple sprains. 

3.  Entitlement to an effective date earlier than September 
30, 2002 for an award of service connection for a full 
thickness avulsion injury to the right heel, with residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDING OF FACT

The veteran's original claim for service connection for 
bilateral ankle and right heel conditions was received no 
earlier than September 30, 2002.  


CONCLUSION OF LAW

An effective date earlier than September 30, 2002 for awards 
of service connection for bilateral ankle and right heel 
disabilities is not warranted.  38 U.S.C.A. §§ 1110, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this decision, the Board wishes to make it clear 
that it has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's service medical 
records, as well as VA treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran in this case seeks an effective date earlier than 
September 30, 2002 for awards of service connection for the 
postoperative residuals of fracture of the left ankle, with 
residuals; right ankle strain, status post multiple sprains; 
and a full thickness avulsion injury to the right heel, with 
residuals.  In pertinent part, it is contended that the 
effective date in question for the aforementioned grants of 
service connection should be May 4, 1996, the date following 
the veteran's separation from active service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation and award of compensation 
is generally the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2006).  

In the present case, a review of the record discloses that 
the veteran separated from active service on May 3, 1996.  
However, his original claim for service connection for the 
disabilities at issue was not received until September 30, 
2002.  Following VA examinations in December 2002, the RO, in 
a rating decision of February 2003, granted service 
connection for the postoperative residuals of fracture of the 
left ankle with residuals; right ankle strain, status post 
multiple sprains, and a full thickness avulsion injury to the 
right ankle with residuals effective from September 30, 2002, 
the date of receipt of the veteran's original claim for 
service connection.

During the course of a hearing before the undersigned 
Veterans Law Judge in April 2007, the veteran and his 
accredited representative argued that, just prior to the 
veteran's discharge from service, he engaged in what was 
described as a "preregistration for disability," at which 
time he indicated his intention to file a claim for the 
disabilities at issue.  See Transcript, pp. 5-6.  According 
to the veteran, at that time, he was informed that either the 
Marine Corps or the VA would contact him regarding the 
further processing of his claims.  Reportedly, no such 
contact ever took place, with the result that the veteran's 
original claim (in the form of an Application for 
Compensation and/or Pension) was not received until September 
30, 2002.

The veteran argues that, inasmuch as his original "claim" was 
to have been "processed" prior to his actual separation from 
service, he is entitled to an effective date of May 4, 1996, 
the date following his separation from service.  However, as 
noted above, the effective date of an award of compensation 
is the day following separation from service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  
In the present case, it is clear that the veteran's September 
2002 claim was not received within one year following his 
separation from service.  Under the circumstances, the 
controlling date is the date of claim, which is to say, 
September 30, 2002.  Accordingly, an effective date earlier 
than that for awards of service connection for the 
disabilities at issue may not be assigned.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002); redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of October 2002 and March 
2006, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for an earlier effective date, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA medical 
records and examination reports, and the transcript of a 
hearing before the undersigned Veterans Law Judge in April 
2007.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

ORDER

An effective date earlier than September 30, 2002 for an 
award of service connection for the postoperative residuals 
of fracture of the left ankle, with residuals, is denied.  

An effective date earlier than September 30, 2002 for an 
award of service connection for right ankle strain, status 
post multiple sprains, is denied.

An effective date earlier than September 30, 2002 for an 
award of service connection for a full thickness avulsion 
injury to the right heel, with residuals, is denied.


                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


